Exhibit 99.1 Golden Entertainment Announces Third Quarter 2016 Results – Reports Net Revenues of $104.2 million, up 20.9% over Combined Net Revenues in the prior year quarter – – Reports Net Income of $1.3 million; EPS of $0.06 per Diluted Share – – Reports Adjusted EBITDA of $12.6 million, up 26.5% versus Combined Adjusted EBITDA in the prior year quarter – LAS VEGAS – November 3, 2016 – Golden Entertainment, Inc. (NASDAQ:GDEN) (“Golden Entertainment” or the “Company”) today announced financial results for the quarter ended September 30, 2016.On July 31, 2015, Sartini Gaming, Inc. (“Sartini Gaming”) merged with a subsidiary of Lakes Entertainment (the “Merger”) and the Company was renamed Golden Entertainment. The Company’s financial results prior to July 31, 2015 do not include the operations of Sartini Gaming.
